Case 1:17-cv-07558-CBA-LB Document 50 Filed 12/02/19 Page 1 of 10 PageID #: 491



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------- ---------------------------x
 EDWARD PAINTER
                                                        Plaintiff,

                   -against-                                                   Index No.: 1:17-cv-07558

 TURING PHARMACEUTICALS, LLC a/k/a VYERA
 PHARMACEUTICALS, LLC, and MARTIN SHKRELI

                                                   Defendant(s),
 -----------------------------------------------------------------------x




   PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION
   TO DISMISS COUNTERCLAIM, OR IN THE ALTERNATIVE GRANT LEAVE TO
                  FILE A SECOND AMENDED COMPLAINT



 Deborah N. Misir                                                        John A. Wait/Alexandra L. Sobol
 Lally & Misir, LLP                                                      Fox Rothschild, LLP
 220 Old Country Rd.                                                     100 Park Avenue, 15th Floor
 Mineola, NY 11501                                                       New York, NY 10017
 (516) 741-2666                                                          (212) 878-7900
 Attorney for the Plaintiff,                                             Attorneys for Defendants
 Edward Painter                                                          Turing Pharmaceuticals &
                                                                         Martin Shkreli




 December 2, 2019
Case 1:17-cv-07558-CBA-LB Document 50 Filed 12/02/19 Page 2 of 10 PageID #: 492



                                       INTRODUCTION

        Plaintiff, Edward Painter respectfully submits this memorandum of law in support of

 Plaintiff‟s Motion to Dismiss Defendants‟ Counterclaim for breach of contract of Employment

 Separation Agreement and Releases. The Counterclaim should be dismissed for failure to state a

 claim upon which relief can be granted under Federal Rules of Civil Procedure (FRCP) Rule

 12(b)(6) because it because it is based upon merely conclusory statements, and contrary to this

 Court‟s prior determination that the Plaintiff‟s investment claims are not related to his prior

 employment status with the Defendants.

        In the alternative, if the Court determines that the Counterclaim should proceed, the

 Plaintiff respectfully requests leave to reinstate his employment claims against the Defendants in

 a second Amended Complaint under FRCP Rule 15, in the interests of justice.



                            STATEMENT OF RELEVANT FACTS

        Edward Painter, was both an investor into the Defendants‟ companies, as well as an

 employee of the Defendants. After leaving Turing, the Plaintiff and Defendants settled only his

 employment claims for the sum of one hundred thousand dollars ($100,000.00) through an

 agreement entitled, “Employment Separation Agreement and Releases.” Mr. Painter‟s counsel in

 the instant action did not represent him in the Employment Separation Agreement.

        Plaintiff initially filed in his original Complaint, claims related to his employment, as

 well as his investments against the Defendants. Defendants moved to dismiss, based in part

 upon the terms of the Employment Separation Agreement, and Plaintiff withdrew all of his

 claims premised on the breach of his employment contract, but still sought relief for the

 remainder of his claims involving his investments into the Defendants‟ companies. (See Mem.

 & Order D.E. 43, at 3)

                                                 2
Case 1:17-cv-07558-CBA-LB Document 50 Filed 12/02/19 Page 3 of 10 PageID #: 493




        The Plaintiff then alleged in an Amended Complaint that Defendants Martin Shkreli and

 Turing Pharmaceuticals committed securities fraud, breach of contract, breach of implied

 covenant of good faith and fair dealing, state law fraud and misrepresentation and state-law

 negligent misrepresentation, breach of fiduciary duty, unjust enrichment, and violation of the

 Racketeer Influenced and Corrupt Organizations (RICO) act when: (1) Defendants failed to pay

 Mr. Painter, agreed upon commissions due from sales of the drug Benznidazol, after he helped

 the Defendants acquire rights to the drugs (“the Savant Deal”); (2) Defendants induced Mr.

 Painter into investing $150,000 of his personal family funds into Turing, but refused to give him

 the Turing securities due; and (3) Defendants further induced Mr. Painter into investing an

 additional $125,000 into another company KaloBios, on the pretense that it would be merged

 with Turing, instead engaged in a “Pump and Dump” scheme, and filed for bankruptcy, wiping

 out Plaintiff‟s investment without any return or compensation. (See Mem. & Order D.E. 43, at

 3-5)

        Despite the removal of all claims arising from the employment relationship, Defendants

 again sought to dismiss the Amended Complaint, in part, on the basis that Plaintiff‟s claims were

 barred by the Employment Separation Agreement, and the arbitration terms of Plaintiff‟s

 Employment Agreement. See (Defs.‟ Mot. To Dismiss Am. Compl., D.E. 39).

        After oral argument, and upon due consideration, the Court granted the Defendants‟

 motion, in part, with respect to Plaintiff‟s RICO claims, but otherwise denied Defendants‟

 Motion to Dismiss. Relevant here, the Court specifically found that neither the Employment

 Separation Agreement, nor the arbitration terms of the Employment Agreement barred Mr.




                                                3
Case 1:17-cv-07558-CBA-LB Document 50 Filed 12/02/19 Page 4 of 10 PageID #: 494



 Painter from pursuing his claims related to the Savant Deal, Turing investment and KaloBios

 investments.

        The Court specifically analyzed in its Opinion, “which of Painter‟s claims are

 independent from his employment and which bear „some direct relationship.‟” See (Mem. &

 Order D.E. 43, at 13) The Court concluded that Mr. Painter‟s securities fraud, fraud and

 misrepresentation, negligent misrepresentation, breach of contract, unjust enrichment, implied

 covenant of good faith claims, and breach of fiduciary duties claims were all premised on his

 investment relationship with Turing rather than his employment relationship, and because the

 Defendants could have defrauded or engaged in the harmful conduct against Painter whether or

 not he was also a Turing employee. See (Mem. & Order D.E. 43, at 13- 16).

        The Defendants now counterclaim for breach of contract of the Employment Separation

 Agreement on the basis that Mr. Painter has asserted claims against them, “ „arising out of or

 related to [his] employment.,‟” and therefore constitute a breach of the Employment See (Defs.‟

 Answer & Countercl., D.E. 48 at 22). Effectively, the Defendants ignore or reject this Court‟s

 conclusion that his current claims do not arise out of his prior employment relationship with

 Turing, but rather arise out of his investor status. See (Mem. & Order D.E. 43, at 13- 16).



                                          ARGUMENT

        The Court Should Dismiss Defendants’ Counterclaim for Failure to State a Claim

 upon which Relief can be Granted under FRCP Rule 12(b)(6).

        I.      Standard of Review

        Pursuant to Fed.R.Civ.P. Rule 12(b)(6), a claim of relief may dismissed for the asserting

 party‟s failure to state a claim upon which relief can be granted. “When considering a motion to

 dismiss pursuant to Fed.R.Civ.P. Rule 12(b)(6), the issue not whether a [counterclaim] plaintiff
                                                 4
Case 1:17-cv-07558-CBA-LB Document 50 Filed 12/02/19 Page 5 of 10 PageID #: 495



 will ultimately prevail but whether a claimant is entitled to offer evidence to support the claims.”

 Officemax Inc. v. Cinotti, 966 F.Supp.2d 74, 77-8 (E.D.N.Y. Apr. 29, 2013); Todd v. Exxon

 Corp., 275 F.3d 191, 198 (2d Cir. 2001); quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)

 (internal quotation marks omitted). “As such, this Court accepts all factual allegations in the

 [counterclaim] and draws all reasonable inferences in the [counterclaim] plaintiff‟s favor. Id. at

 78; ATSI Commc‟n, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 96 (2d Cir. 2007) (internal quotation

 marks omitted).

        “To survive a motion to dismiss, a [counterclaim, like a] complaint[,] must plead enough

 facts to state a claim to relief that is plausible on its face.” Ruotolo v. City of New York, 514 F.3d

 184, 188 (2d Cir. 2008); quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

 “According to the Second Circuit, when applying this plausibility standard, courts are guided by

 two working principles.” Officemax Inc. v. Cinotti, 966 F.Supp.2d 74, 78 (E.D.N.Y. Apr. 29,

 2013); Harris v. Mills, 572 F.2d 66, 72 (2d Cir. 2009); quoting Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (internal quotation marks omitted). The principles are as follows:

                        “First, although „a court must accept as true all of the
                allegations contained in a [counterclaim] complaint,‟ that „tenet‟ „is
                inapplicable to legal conclusions,‟ and „[t]hreadbare recitals of the
                elements of a cause of action, supported by mere conclusory
                statements, do not suffice.‟” Id.; Ashcroft v. Iqbal, 556 U.S. 662,
                678 (2009). “‟Second, only a [counterclaim] complaint that states a
                plausible claim for relief survives a motion to dismiss,‟ and
                „[d]etermining whether a [counterclaim] complaint states a
                plausible claim for relief will … be a context-specific task that
                requires the reviewing court to draw on its judicial experience and
                common sense.‟” Id.; Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).


        “A court „can choose to begin by identifying pleadings that, because they are no more

 than conclusions, are not entitled to the assumption of truth.‟” Hayden v. Paterson, 594 F.3d 150,

 161 (2d Cir. 2010); Iqbal, 556 U.S. at 679. “[A]lthough a court must accept as true all of the

                                                   5
Case 1:17-cv-07558-CBA-LB Document 50 Filed 12/02/19 Page 6 of 10 PageID #: 496



 allegations contained in a complaint, that tenet is inapplicable to legal conclusions and

 threadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009); Iqbal, 556 U.S. at

 678 (2009); Twombly, 550 U.S. at 555 (internal quotation marks omitted).

        II.     The Court Should Dismiss the Defendants’ Counterclaim because it is based
                upon Mere Conclusory Statements, and Contrary to this Court’s Prior
                Determination that the Claims are not Related to his Employment Status. In
                the Alternative, if the Court Permits the Counterclaim to Proceed, the
                Plaintiff Should be Granted Leave to Reinstate his Employment Claims
                against the Defendants in a Second Amended Complaint under FRCP Rule
                15.

        Defendants‟ appear to counterclaim for breach of contract of the Employment Separation

 Agreement on the basis that: (1) Plaintiff‟s original complaint sought relief from claims arising

 from his employment with the Defendants. See (Defs.‟ Answer & Countercl., D.E. 48 at 21); and

 (2) “Despite representing that his allegations were amended to eliminate all of his employment-

 related claims, Painter‟s Amended Complaint still contains allegations and causes of action

 arising from, and relating to, his employment at Vyera.” Id.

        First, Defendants point to Plaintiff‟s original complaint as a cause of the breach of the

 employment and separation agreements. However, “[i]t is well settled that an amended pleading

 ordinarily supersedes the original and renders it of no legal effect.” In re Crysen/Montenay

 Energy Co., 226 F.3d 160, 162 (2d Cir. 2000); Shields v. CityTrust Bancorp, Inc., 25 F.3d 1124,

 1128 (2d Cir. 1994); International Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977). As

 such, Defendants‟ cannot recover for breach of contract against a complaint that, legally

 speaking, no longer carries any legal effect.

        This leaves Defendants alleging a breach of contract of the Employment Separation

 Agreement based upon Plaintiff‟s Amended Complaint. However, as this Court found, Plaintiff

 amended his complaint to remove any cause of action arising out of his employment with
                                                 6
Case 1:17-cv-07558-CBA-LB Document 50 Filed 12/02/19 Page 7 of 10 PageID #: 497



 Defendant. “In accordance with the Court‟s order, Painter‟s amended complaint does not state

 any causes of action premised on the breach of his employment contract.” (Mem. & Order D.E.

 43, at 3). Indeed, the Defendants can point to no specific language in the Amended Complaint

 that states a cause of action related to Plaintiff‟s employment. The language of the Counterclaim

 is exactly the type of threadbare, legal conclusion without factual support that renders a claim

 susceptible to dismissal under this Court‟s precedent. See Harris, 572 F.3d at 72; Iqbal, 556

 U.S. at 678 (2009); Twombly, 550 U.S. at 555 .

        Defendants first raised this issue during the first motion to dismiss phase, as a reason to

 dismiss Plaintiff‟s original complaint. Plaintiff responded by filing an opposition to Defendants‟

 motion, and requesting leave to file an Amended Complaint that would not present

 “employment” claims in violation of the alleged employment and separation agreement. The

 Court granted leave to the Plaintiff to do so.

        Defendants‟ subsequent Motion to Dismiss was fully briefed, and the Court issued its

 Memorandum & Order on September 27, 2019.            The Court determined that all of Plaintiff‟s

 claims are based on an investor/investee relationship, not an employee/employer relationship. .

 See (Mem. & Order D.E. 43, at 13- 16).

        With regards to Plaintiff‟s three (3) claims for securities fraud, The Court concluded that

 the securities fraud claims “relate to” an investor/investee relationship as opposed to an

 employee/employer because, “the defendant could have engaged in the same conduct even in the

 absence of any contractual or employment relationship with the plaintiff.” See (Mem. & Order

 D.E. 43, at 13- 16 (citing United States ex rel. Welch v. My Left Foot Children‟s Therapy, LLC,

 871 F.3d 791, 798 (9th Cir. 2017)).

        The Court further found that Plaintiff‟s claims for fraud, misrepresentation, and negligent



                                                  7
Case 1:17-cv-07558-CBA-LB Document 50 Filed 12/02/19 Page 8 of 10 PageID #: 498



 misrepresentation are subject to the same reasoning as the securities fraud claims. That is, the

 misrepresentations Plaintiff alleges to be the cause for his investment, are premised on a business

 deal between Plaintiff and Defendants. The Court determined that, “none of Painter‟s claims

 sounding in fraud and misrepresentation are barred by either of his agreements with the

 Defendants.” See (Mem. & Order D.E. 43, at 13- 16).

        Plaintiff‟s five (5) causes of action for breach of contract are not “employment” claims.

 The Court, citing to Welch, found that “the defendant[s] could have engaged in the same conduct

 even in the absence of any … employment relationship with plaintiff.” Welch, 871 F.3d 791, 799

 (9th Cir. 2017).

        Lastly, the Court addressed Plaintiff‟s claims for a breach of fiduciary duties owed to him

 by Defendants, finding that the fiduciary duties breached are those an investor owes to an

 investee, rather than those of an employer to an employee. See (Mem. & Order D.E. 43, at 13-

 16).

        The Court is not required to accept the Defendants threadbare, and incorrect legal

 conclusions as fact in determining this motion to dismiss under FRCP Rule 12(b)(6), particularly

 when they contradict the Court‟s own prior determinations and the plain language of the

 Amended Complaint. See e.g. Harris, 572 F.3d at 72 (2d Cir. 2009); Iqbal, 556 U.S. at 678

 (2009); Twombly, 550 U.S. at 555. Accordingly, the Court should dismiss the Counterclaim for

 failure to state a claim upon which relief can be granted.

        In the alternative, it the Court determines that the Counterclaim should proceed, we

 respectfully request leave under FRCP Rule 15, to file a Second Amended Complaint reinstating

 the employment claims that were previously withdrawn on the basis of the Employment

 Separation Agreement.



                                                  8
Case 1:17-cv-07558-CBA-LB Document 50 Filed 12/02/19 Page 9 of 10 PageID #: 499



        “[A] party may amend its pleadings only with the opposing party‟s written consent or the

 court‟s leave. The court should freely give leave when justice so requires.” Fed. R.Civ.P. Rule 15.

 “Leave to amend complaint should be freely given in absence of any apparent or declared

 reasons such as undue delay, bad faith or dilatory motive on part of movant, repeated failure to

 cure deficiencies by amendments previously allowed, undue prejudice to opposing party by

 virtue of allowance of amendment, and futility of amendment.” Foman v. Davis, 371 U.S. 178,

 182 (1964).

        We respectfully submit that the Plaintiff previously withdrew the employment related

 causes of action upon the Defendants‟ protestations that such claims were precluded by the

 Employment Separation Agreement, and in an effort to conserve the Court and the Parties time

 and resources. If the Defendants wish to now re-open the employment aspect of the Parties‟

 disputes, justice would require that Mr. Painter be allowed to also press his employment claims.




                                                 9
Case 1:17-cv-07558-CBA-LB Document 50 Filed 12/02/19 Page 10 of 10 PageID #: 500



                                            CONCLUSION

        We respectfully request that the Court dismiss Defendants‟ Counterclaim for breach of

 contract, under FRCP Rule 12(b)(6) for failure to state a claim upon which relief can be granted,

 or in the alternative, permit the Plaintiff to file a second Amended Complaint reinstating his

 employment causes of action.



                                                                    Respectfully Submitted,


                                                                    _/s__________________
                                                                    Deborah N. Misir
                                                                    Lally & Misir, LLP
                                                                    Attorneys for Plaintiff
                                                                    220 Old Country Rd.
                                                                    Mineola, NY, 11501


 To:
 John A. Wait
 Fox Rothschild, LLP
 Attorneys for Defendants
 101 Park Avenue, 17th Floor
 New York, NY 10178




                                                10
